Title: From George Washington to John Greenwood, 16 February 1791
From: Washington, George
To: Greenwood, John



Sir:
Philadelphia, February 16, 1791.

Your letter of the 6th and the box which accompanied it came safe to hand. The contents of the latter were perfectly agreeable to me, and will, I am persuaded, answer the end proposed very well.
Enclosed I send you Twenty dollars in payment for them and the repairs of the old ones, and, etc.

P.S. That I may be certain that this letter and its contents has got safe to hand, be so good as to say so in a line to G.W.

